2016 IL App (1st) 151913
                                             No. 1-15-1913
                                                                                       Fifth Division
                                                                                     August 26, 2016

     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

     THE PEOPLE OF THE STATE OF ILLINOIS,           )
                                                    )   Appeal from the Circuit Court
           Plaintiff-Appellee,                      )   of Cook County.
                                                    )
           v.                                       )   No. 14 CR 09402
                                                    )
     TORRAY WILKERSON,                              )   The Honorable
                                                    )   Vincent M. Gaughan,
           Defendant-Appellant.                     )   Judge Presiding.
                                                    )
                                                    )
     ______________________________________________________________________________

           JUSTICE GORDON delivered the judgment of the court, with opinion.
           Presiding Justice Reyes and Justice Burke concurred in the judgment and opinion.


                                               OPINION

¶1         Following a bench trial, defendant was convicted of being an armed habitual criminal,

        possession with the intent to deliver 900 grams or more of heroin, and unlawful use of a

        weapon by a felon, but found not guilty of armed violence. Defendant was sentenced on June

        24, 2015, to the minimum sentence of 15 years for possession of a controlled substance with

        intent to deliver, and 7 years for being an armed habitual criminal with the unlawful use of a

        weapon count to merge into that count. The court ordered both sentences to run concurrently.
     No. 1-15-1913


¶2         On this appeal, defendant claims (1) that he was denied effective assistance of trial

        counsel where trial counsel (a) had a conflict of interest, (b) stipulated to the laboratory

        analysis, (c) failed to cross-examine a police officer about his vantage point in viewing

        defendant throw a gun out a window, and (d) failed to inquire about defendant’s employment

        history; (2) that the State failed to establish guilt beyond a reasonable doubt that defendant

        possessed 900.5 grams of drugs with the intent to deliver; (3) that the conviction must be

        reversed due to inconsistent findings between defendant and codefendant where the State

        presented more evidence of guilt against codefendant, who was found not guilty, than against

        defendant, who was found guilty; and (4) that defendant’s convictions for armed habitual

        criminal and unlawful use of a weapon by a felon should be reversed because the police

        officer’s testimony concerning his view of the gun disposal was incredible. For the following

        reasons, we affirm defendant’s convictions and sentence.

¶3                                        BACKGROUND

¶4         Defendant Torray Wilkerson was indicted on six felony counts including armed violence,

        armed habitual criminal, a Class X possession of a controlled substance with the intent to

        deliver, two counts of unlawful use of a weapon by a felon, and aggravated unlawful use of a

        weapon. The State dismissed one of the unlawful use of a weapon by a felon counts, as well

        as the aggravated unlawful use of a weapon count, before trial.

¶5         The evidence at trial established that on May 1, 2014, a nine-man team of police officers

        executed a search warrant of a three-story building on West Ogden Avenue in Chicago,

        which consisted of five apartments and a storefront. The target of the search warrant was an

        individual named Todd Jones. The team did not find Todd Jones at the location but instead

        found defendant and codefendant as well as drugs that were recovered in the storefront. At

                                                    2
       No. 1-15-1913


          trial, the State called police officers Kyle Mingari, Bill Murphy, and Mark Gutkowski.

          Defendant did not testify. The parties stipulated to the findings of forensic chemist Lenetta

          Watson. After trial, the trial court held a posttrial evidentiary hearing regarding defendant’s

          claim of ineffective assistance of trial counsel.

¶6                                           I. Evidence at Trial

¶7                            A. Direct Examination of Officer Kyle Mingari

¶8           On October 22, 2014, Officer Kyle Mingari testified that he is a police officer assigned to

          the bureau of organized crime, narcotics division. He has been a Chicago police officer for

          eight years; he had been assigned to his unit for 2½ years; and he had executed search

          warrants in the past and had received training for firearms, both with the Chicago police

          department (CPD) and the Marine Corps.

¶9           Officer Mingari testified that on May 1, 2014, at 12:51 p.m., he, along with his supervisor

          and seven other police officers, executed a search warrant at an apartment building located

          on West Ogden Avenue in Chicago. The three-story building contained three apartments in

          the rear and an empty storefront with two apartments above it. The search warrant was

          confined to the first-floor rear apartment.

¶ 10         Officer Mingari testified that, while standing in a hallway between the front door of the

          rear apartment and the rear door to the storefront, he heard the sounds of a television coming

          from the storefront and knocked on the door. A male voice responded asking who it was, and

          Officer Mingari announced that he was a Chicago police officer, at which time he heard a

          second male voice respond “hold on.” Officer Mingari then heard a distinct sound that he




                                                        3
       No. 1-15-1913


          believed to be a gun slide being racked 1 and simultaneously heard “a front door opening to

          the front.” At that time Officer Mingari heard one of his team members, Officer McKenna,

          yell from his position in the gangway on the east side of the building that codefendant Senica

          Wilkerson was climbing over the gate and running out from the front. At that point Officer

          Mingari moved toward the front of the building and observed another team member, Officer

          Mark Gutkowski, pursuing codefendant Senica Wilkerson. Officer Mingari made an in-court

          identification of codefendant as the individual he observed Officer Gutkowski pursuing.

¶ 11          Officer Mingari testified that, after he observed Officer Gutkowski pursuing codefendant,

          he exited the building out of the side stairwell and was standing in front of the building

          where he observed, through the scissor gates, that the front glass door was open. Officer

          Mingari could see through the open glass door into the storefront, and he observed defendant

          exiting out of the back door and up the stairwell to the second floor. Officer Mingari made an

          in-court identification of defendant, who he observed running up the stairs. He pursued

          defendant through the gangway and into the center hallway. At that time, he heard a door

          slam on the second floor, but he waited for assistance until team member, Officer Matthews, 2

          arrived.

¶ 12          Officer Mingari testified that, after Officer Matthews arrived, Officer Mingari knocked

          on the door to the second-floor rear apartment, and there was no response. Officer Mingari

          then heard his supervisor, Sergeant Steck, relaying over the radio that Officer Bill Murphy,

          who was outside, had observed an individual inside that apartment open a window and

              1
                 A “slide being racked” refers to the procedure of pulling the slide of a handgun back in order to
          eject an empty cartridge case from the chamber. Tom McHale, How To Rack Your Handgun Slide
          Like A Boss, Beretta Blog (Apr. 3, 2014, 9:58 a.m.), http://blog.beretta.com/how-to-rack-your-
          handgun-slide-like-a-boss.
               2
                 Neither Officer Matthews’ nor Sergeant Steck’s first names are available in the record, as neither
          testified in open court.
                                                           4
       No. 1-15-1913


          discard what he believed was a firearm onto an adjacent roof. During this time, Officer

          Mingari remained at the door until defendant opened it and allowed officers Mingari and

          Matthews to enter. The officers temporarily detained defendant and Officer Murphy

          positively identified defendant as the individual he had observed discard the firearm onto the

          roof.

¶ 13         Officer Mingari testified that he went back down to the first floor and observed the empty

          storefront from his position at the threshold of the open rear door. Officer Mingari observed

          what he perceived to be several packages of drugs and two dogs in a cage. Officer Mingari

          could observe the storefront through the open door without opening it any further. After

          waiting for additional officers, he conducted a security sweep of that storefront. During the

          search, Officer Mingari observed packages of heroin, 85 total, on the table and a large

          quantity of heroin in the bathroom on a mirror that was on a toilet. He also observed a large

          case containing the prescription drug Dormin, which Officer Mingari testified is a sleeping

          aid usually used as a cutting substance in the mixing of drugs, as well as several more

          packages of drugs. After conducting a more thorough search, he observed a clear white trash

          bag with ammunition in it, as well as a large clear knotted bag that contained heroin. Officer

          Mingari also recovered four digital scales, three mixers, and a sifter.

¶ 14         Officer Mingari identified the following photographs that were admitted into evidence:

          (1) a photograph of the storefront entrance with scissor gates and an open glass door; (2) a

          photograph of the rear of the storefront, depicting the table with the drugs, on which Officer

          Mingari circled the drugs recovered from the table and the location of the digital scale and

          the sifter; (3) a photograph of the table where 85 bags of drugs were found; (4) a photograph

          of a blue plastic bin that contains mixers; (5) a photograph of the bundled packages of drugs

                                                        5
       No. 1-15-1913


          on the floor toward the front of the storefront; (6) a photograph of the front portion of the

          storefront; (7) a photograph of a clear plastic bag of drugs; and (8) a photograph of the toilet

          covered by a mirror covered in heroin in the bathroom of the storefront. Officer Mingari

          testified that the eighth photograph entered into evidence depicted “the mirror with the pile of

          heroin on top of the mirror which is on the toilet” in the bathroom of the storefront.

¶ 15         Officer Mingari testified that he placed all the evidence into a blue plastic Rubbermaid

          bin and gave it to Officer Gutkowski. Officer Mingari then went back to the Homan Square

          police headquarters and spoke with defendant and codefendant, who are brothers. The

          codefendant told him that, at the time the search warrant was executed, only he and

          defendant were in the storefront and that defendant’s residence was the second-floor rear

          apartment, which was the same apartment where defendant answered the door for Officer

          Mingari and from which Officer Murphy observed defendant throw the gun onto the roof.

          The codefendant told him that he resided on West Congress Avenue in Chicago.

¶ 16                          B. Cross-Examination of Officer Kyle Mingari

¶ 17         On cross-examination, Officer Mingari identified the search warrant, which he and his

          team executed at West Ogden Avenue on May 1, 2014. In the portion of the search warrant

          that indicated the premises to be searched, Officer Mingari testified that it indicated only the

          first floor. Officer Mingari testified that the individual that was the subject of the search

          warrant, Todd Jones, was a 6-foot-2-inch, 200-pound, 58-year-old African American and that

          codefendant did not resemble a 58-year-old man but that the officers still gave chase. Officer

          Mingari testified that codefendant had to climb over the scissor gates and that the glass door

          is visible in People’s exhibit No. 1, but it was covered in plastic bags and he could not see

          through the glass. Officer Mingari testified that, in the photograph, the door was being

                                                       6
       No. 1-15-1913


          propped open to air out the storefront, but that when he observed the storefront through the

          door, the door was open without being propped open. Defense counsel asked if the door

          automatically closed if it was not propped open, and Officer Mingari testified that it did not

          but that it was propped open at the time of the taking of the photograph in order to ensure

          that it stayed open.

¶ 18                                           C. Redirect

¶ 19         Officer Mingari clarified on redirect that the door was open at the time the photograph

          was taken in order to air out the inside of the storefront due to heroin residue or powder.

          Offincer Mingari testified that when officers are exposed to chemicals or drugs they are

          required to do an exposure report.

¶ 20                                     D. Officer Bill Murphy

¶ 21         Officer Bill Murphy testified that he has been a Chicago police officer for 18 years and

          had been assigned to the narcotics unit for over eight years. Prior to working for the CPD,

          Officer Murphy testified that he worked for two years as a reserve officer for the City of

          Wheaton and spent four years as a military policeman in the Army. Officer Murphy testified

          that he conducted previous drug investigations and executed search warrants and is familiar

          with the appearance of firearms. On May 1, 2014, at 12:51 p.m., he was a part of the team

          that was executing a search warrant. After the team finished executing the search warrant, he

          stayed on the outside perimeter of the building conducting security. Officer Murphy heard

          one of his teammates, Officer McKenna, yell out from the front area of the building that

          someone was running, and Officer Gutkowski began running to the front while Officer

          Murphy stayed near his location. Officer Murphy then heard a door slam; the sound had

          come from his right and above him, toward the back of the building. Within 30 seconds, he
                                                      7
       No. 1-15-1913


          heard a screen opening from above and observed an individual lean out of the window and

          toss what he believed to be a handgun on the roof of an adjacent building that was

          approximately six feet above the the window he observed defendant leaning from. Officer

          Murphy made an in-court identification of defendant as the individual he observed throw the

          gun. After he made these observations, he yelled to his supervisor, who was in the rear of the

          building, that he observed someone throw a gun on the roof. His supervisor notified the other

          team members via radio, and Officer Murphy stayed in his location to maintain surveillance.

¶ 22         Officer Murphy testified that, within five minutes, another team member, Officer Scharr,

          relieved him, and he went inside the residence to identify the person officers Mingari and

          Matthews had detained, whom he identified as defendant. Officer Murphy then returned to

          his previous location to stand with Officer Scharr and wait for the Chicago fire department to

          arrive to retrieve the firearm from the roof. Officer Murphy and a firefighter entered the

          basket of a cherry picker and were brought up to the roof, where Officer Murphy recovered

          the gun, unloaded it, and emptied the magazine. The gun was a Glock Model 19 9-millimeter

          pistol, which was loaded with 1 round in the gun and 12 in the magazine. Officer Murphy

          then identified People’s exhibit No. 10 as a photograph depicting an overhead view of the

          two buildings on West Ogden Avenue. Officer Murphy placed an “X” where he was standing

          when he observed defendant throw the gun onto the roof. Officer Murphy placed a “G” on

          the location where he recovered the handgun. Officer Murphy identified People’s exhibit No.

          11 as a photograph depicting an overhead view of where he had been standing. After he

          recovered the handgun, he gave it to Officer Gutkowski.




                                                      8
       No. 1-15-1913


¶ 23         On cross-examination Officer Murphy testified that, when he observed defendant lean out

          the window, Officer Murphy was approximately 15 to 20 feet from him and he could observe

          defendant’s body from the chest up.

¶ 24                             E. Officer Mark Gutkowski’s Testimony

¶ 25         Officer Mark Gutkowski testified that he is assigned to the narcotics section of the CPD

          and that he has been a police officer for 11 years and in the narcotics unit for six years. On

          May 1, 2014, Officer Gutkowski was part of a team executing a search warrant on the rear

          apartment of the building on West Ogden Avenue. After the team finished executing the

          warrant, he observed several members of the team approach the rear entrance door of the

          storefront, and he went outside behind the building. Once he relocated, he heard Officer

          McKenna yelling, “He’s coming out the front. He’s running.” Officer Gutkowski then ran to

          Ogden Avenue through the vacant lot on the west side of the building and observed a black

          male being pursued by Officer McKenna across Ogden Avenue. Officer Gutkowski pursued

          on foot, running across Ogden Avenue and eventually detaining the individual. Officer

          Gutkowski identified that individual as codefendant. Officer Gutkowski held codefendant on

          the ground until Officer Scharr arrived, at which point the officers placed codefendant in

          handcuffs and asked him if he had anything on his person. Codefendant had $3560 in United

          States currency in his right pants pocket.

¶ 26         All evidence recovered was then placed into a blue Rubbermaid bin, which Officer

          Gutkowski carried out and placed inside an enforcement vehicle. Officer Gutkowski testified

          that Officer Murphy gave him the handgun that was recovered from the roof, which was also

          placed in the bin. The officers then returned to Homan Square, where they separated and

          bagged all the recovered evidence and performed an inventory. Officer Gutkowski testified

                                                       9
       No. 1-15-1913


          that he heat-sealed the bags with the drugs, and they were logged on an inventory log sheet

          and dropped into a safe at the front desk, and that the handgun was sealed into a manila

          envelope and placed into a locker located at the front desk.

¶ 27                                 II. Forensic Chemist Stipulation

¶ 28         The parties then stipulated that, if Lenetta Watson, a forensic chemist at the Illinois State

          Police crime lab, was called to testify, she would testify that she received Inventory No.

          13162564, which was opened and found to contain a powdery substance that tested positive

          for the presence of heroin and weighed 774.3 grams; that she received Inventory No.

          13162571, which she opened and found to contain a powdery substance that tested positive

          for the presence of heroin and weighed 89.3 grams; and that she received Inventory No.

          13162566, which was opened and found to contain 85 items of a powdery substance and

          which tested positive for the presence of heroin and that weighed 36.9 grams in total. The

          parties stipulated that Watson would further testify that the total actual weight of all three

          inventories was 900.5 grams of heroin.

¶ 29         The parties further stipulated that Watson would testify that she is employed by the

          Illinois State Police crime lab and is qualified to testify as an expert in the area of forensic

          chemistry; that all the equipment used was tested, calibrated, and functioning properly when

          those items were tested; and that she performed tests commonly accepted in the area of

          forensic chemistry for ascertaining the presence of a controlled substance on all of the

          inventories. The stipulation was moved into evidence. Defense counsel then made a motion

          to quash the arrest and suppress the evidence, which the trial court denied.




                                                      10
       No. 1-15-1913


¶ 30                                             III. Verdict

¶ 31         The trial court found codefendant not guilty of possession with intent to deliver—the

          only offense with which he was charged—stating that:

                 “[C]ertainly he did flee from the apartment. But even an innocent person

             seeing that much narcotics would run. So his testimony was that he didn’t live

             there. That was admitted. And, again, mere presence—even negative—negative—

             mere presence right there—I find that that’s a very high burden of proof beyond a

             reasonable doubt. There is not enough proof there to hold him responsible at that

             time, so I am finding him not guilty of Count 3, which is possession with intent,

             more than 900 grams of heroin. So there will be a not guilty there.”

¶ 32      The trial court found defendant not guilty of count I, armed violence; guilty of count II,

          armed habitual criminal; and guilty of count IV, unlawful use of a weapon by a felon.

¶ 33         The trial court then found defendant guilty of count III, possession of more than 900

          grams of heroin with intent to deliver, stating that:

                 “[Th]ere is packaging paraphernalia. The Dormin was there, which is a cut.

             There is scales. There is many other things. And the amount of—the weight also

             goes to possession with intent. I find that the State has proved each and every

             element of Count 3 beyond a reasonable doubt of possession of heroin with intent

             to deliver more than 900 grams.”

¶ 34         Defendant was found guilty of possession of 900.5 grams of heroin with intent to deliver.

          900 grams is the threshold weight that results in a 15-year minimum sentence. 720 ILCS

          570/401(a)(1)(D) (West 2012). Defendant was sentenced to 15 years with the Illinois

          Department of Corrections (IDOC) for possession of more than 900 grams of heroin with
                                                        11
       No. 1-15-1913


          intent to deliver and sentenced to 7 years for being an armed habitual criminal. The trial court

          merged the armed habitual criminal count with the count of unlawful use of a weapon by a

          felon and ordered the possession and armed habitual criminal sentences to run concurrently.

          Defendant’s trial counsel then made an oral motion to reconsider defendant’s sentence,

          which the trial court denied.

¶ 35                          IV. Posttrial Motions and Evidentiary Hearing

¶ 36         After his trial, defendant was appointed new posttrial counsel. On March 23, 2015,

          defendant’s posttrial counsel filed a posttrial motion for a new trial and for reconsideration of

          the findings of guilt. In his motion, defendant claimed (1) that mere presence in a place from

          which narcotics are recovered is not sufficient to establish possession beyond a reasonable

          doubt; (2) that the search warrant, which the officers were executing on May 1, 2014, was

          flawed; and (3) that he received ineffective assistance of trial counsel.

¶ 37         On June 18, 2015, the parties held an evidentiary hearing on defendant’s ineffectiveness

          of counsel claim. Defendant’s trial counsel testified at the hearing that he had been an

          attorney since 1995 and a defense attorney since 2003. Counsel testified that he filed an

          appearance at a bond hearing for codefendant and met with codefendant before the hearing,

          that codefendant paid him on behalf of defendant, that defendant was well aware that

          codefendant was paying counsel for representing defendant, and that counsel and defendant

          had discussed it. Counsel testified that he visited defendant one time in Cook County jail and

          that the rest of their conversations occurred in the lockup. Defendant’s posttrial counsel

          asked why he did not utilize a defense arguing that codefendant was the person in possession

          of the drugs, and defendant’s trial counsel responded that he thought defendant and

          codefendant had very similar defenses and that he and defendant both agreed on a defense

                                                       12
       No. 1-15-1913


          strategy to question Officer Mingari’s vantage point because the officer could not have

          observed what he said he had observed.

¶ 38         After listening to both parties’ arguments, the trial court found that, looking at the totality

          of the facts, there was no conflict of interest. The trial court also found that there was no

          evidence to support defendant’s claim of ineffective assistance of counsel. The trial court

          denied defendant’s posttrial motion for a new trial and his supplemental motion for a new

          trial, as well as his motion to reconsider the finding of guilt. Defendant filed a notice of

          appeal on July 14, 2015, and this appeal followed.

¶ 39                                            ANALYSIS

¶ 40         On this appeal, defendant claims (1) that he was denied effective assistance of trial

          counsel where trial counsel (a) had a conflict of interest, (b) stipulated to the laboratory

          analysis, (c) failed to cross-examine a police officer about his vantage point in viewing

          defendant throw a gun out a window, and (d) failed to inquire about defendant’s employment

          history; (2) that the State failed to establish guilt beyond a reasonable doubt that defendant

          possessed 900.5 grams of drugs with the intent to deliver; (3) that the conviction must be

          reversed due to inconsistent findings between defendant and codefendant where the State

          presented more evidence of guilt against codefendant, who was found not guilty, than against

          defendant, who was found guilty; and (4) that defendant’s convictions for armed habitual

          criminal and unlawful use of a weapon by a felon should be reversed because the police

          officer’s testimony concerning his view of the gun disposal was incredible. For the following

          reasons, we affirm defendant’s convictions for possession of a controlled substance with

          intent to deliver, being an armed habitual criminal, and unlawful use of a weapon by a felon.



                                                       13
       No. 1-15-1913


¶ 41                               I. Ineffective Assistance of Counsel

¶ 42         First, defendant claims that he received ineffective assistance of counsel where his

          attorney had a conflict of interest that adversely affected his performance. Defendant argues

          that his trial counsel was ineffective by stipulating to the laboratory analysis where the State

          would not have been able to prove the weight of the narcotics, by failing to cross-examine an

          officer about his vantage point, and by failing to ask defendant about his employment status,

          which could have been beneficial in sentencing. We find that there was no conflict of interest

          that existed that adversely affected the performance of defendant’s trial counsel.

¶ 43                                      A. Standard of Review

¶ 44         The Illinois Supreme Court has held that, to determine whether a defendant was denied

          his or her right to effective assistance of counsel, an appellate court must apply the two-prong

          test set forth in Strickland v. Washington, 466 U.S. 668 (1984). People v. Colon, 225 Ill. 2d

          125, 135 (2007) (citing People v. Albanese, 104 Ill. 2d 504, 525 (1984) (adopting

          Strickland)). Under Strickland, a defendant must prove both (1) that counsel’s performance

          was deficient and (2) that the deficient performance prejudiced the defendant. Colon, 225 Ill.

          2d at 135; People v. Evans, 209 Ill. 2d 194, 219-20 (2004); Strickland, 466 U.S. at 687.

¶ 45         Under the first prong of the Strickland test, the defendant must prove that his counsel’s

          performance fell below an objective standard of reasonableness “under prevailing

          professional norms.” Colon, 225 Ill. 2d at 135. Under the second prong, the defendant must

          show that, “but for” counsel’s deficient performance, there is a reasonable probability that

          the result of the proceeding would have been different. Colon, 225 Ill. 2d at 135; Evans, 209

          Ill. 2d at 220. “[A] reasonable probability that the result would have been different is a

          probability sufficient to undermine confidence in the outcome—or put another way, that
                                                      14
       No. 1-15-1913


          counsel’s deficient performance rendered the result of the trial unreliable or fundamentally

          unfair.” Evans, 209 Ill. 2d at 220; Colon, 225 Ill. 2d at 135.

¶ 46         To prevail, the defendant must satisfy both prongs of the Strickland test. Colon, 225 Ill.

          2d at 135; Evans, 209 Ill. 2d at 220. “That is, if an ineffective assistance claim can be

          disposed of because the defendant suffered no prejudice, we need not determine whether

          counsel’s performance was deficient.” People v. Graham, 206 Ill. 2d 465, 476 (2003). A

          reviewing court will not second-guess a counsel’s trial strategy simply because defendant

          was convicted. People v. Johnson, 385 Ill. App. 3d 585, 602 (2008). Moreover, the court

          gives a great amount of deference to counsel’s judgment and indulges a strong presumption

          that counsel’s conduct falls within the wide range of reasonable professional assistance.

          Strickland, 466 U.S. at 689.

¶ 47         Further, Illinois recognizes two categories of conflict of interest: per se and actual

          conflict. People v. Austin M., 2012 IL 111194, ¶ 80. Per se conflict of interest arises when

          certain facts about a defense attorney’s status create a disabling conflict, which is grounds for

          automatic reversal regardless of whether the conflict actually impacted the attorney’s

          performance. People v. Taylor, 237 Ill. 2d 356, 374 (2010). Actual conflicts of interest

          generally involve joint or multiple representation of codefendants. Taylor, 237 Ill. 2d at 375.

          To prove an actual conflict, the accused need not prove prejudice in that the conflict

          contributed to the conviction, but it is necessary to establish that an actual conflict of interest

          adversely affected the lawyer’s performance. Taylor, 237 Ill. 2d at 375. “ ‘What this means is

          that the defendant must point to some specific defect in his counsel’s strategy tactics, or

          decision making attributable to the conflict.’ ” Taylor, 237 Ill. 2d at 376 (quoting People v.

          Spreitzer, 123 Ill. 2d 1, 18 (1988)).

                                                        15
       No. 1-15-1913


¶ 48                                   B. Actual Conflict of Interest

¶ 49         In the case at bar, defendant’s trial counsel previously represented codefendant, who was

          found not guilty, at a bond hearing. Any potential conflict of interest arising from joint

          representation was then cured when trial counsel stopped representing codefendant after the

          bond hearing and only represented defendant from then on. However, defendant was aware

          that codefendant was paying for defendant’s representation, but it did not have an adverse

          impact on trial counsel’s performance.

¶ 50         It was not unreasonable for defendant’s trial counsel to argue that defendant was merely

          present instead of asserting that codefendant was responsible for the narcotics because it was

          sound trial strategy to rely on discrediting the police officer’s testimony about his vantage

          point. In the evidentiary hearing about defendant’s ineffective assistance of counsel claim,

          trial counsel testified he and defendant discussed this strategy and both agreed to pursue this

          defense. Therefore, there is not a conflict of interest that affected trial counsel’s performance.

¶ 51                        C. Stipulation to Findings of the Forensic Chemist

¶ 52         Second, defendant argues that it was improper for his trial counsel to stipulate to the

          findings of the forensic chemist, particularly the weight of the narcotics recovered. Defendant

          argues that, based on People’s exhibit No. 8, trial counsel knew or should have known that

          the powder from the bathroom was commingled prior to testing. Therefore, when defendant’s

          trial counsel stipulated to the weight of the narcotics, he relieved the State from proving that

          the defendant possessed 900 grams or more of a substance containing heroin, which the State

          would not have been able to prove. Further, defendant argues that the forensic chemist should

          have been cross-examined about the calibration of the scales because the net weight of the

          narcotics was only 0.5 gram over the required amount.
                                                       16
       No. 1-15-1913


¶ 53         “When a defendant is charged with possession of a specific amount of an illegal drug

          with intent to deliver and there is a lesser included offense of possession of a smaller amount,

          then the weight of the seized drug is an essential element of the crime and must be proved

          beyond a reasonable doubt.” People v. Jones, 174 Ill. 2d 427, 428-29 (1996). When the

          seized samples are homogenous, random testing is permissible and it can be inferred beyond

          a reasonable doubt that the untested samples contain the same substance as those that are

          tested. Jones, 174 Ill. 2d at 429. However, where the seized samples are not sufficiently

          homogenous, a portion from each distinct sample must be tested so that the contents can be

          conclusively determined. Jones, 174 Ill. 2d at 429. This is especially true given that Dormin,

          a cutting agent that looks similar to heroin, was recovered in the storefront.

¶ 54         Defendant argues that the photograph identified as People’s exhibit No. 8 depicts three

          distinct piles: one on the left, one on the right, and one inside the sifter. Defendant argues that

          those piles were commingled prior to testing when Officer Mingari collected them in a

          Rubbermaid bin and the substance was inventoried under one number. However, this court

          examined People’s exhibit No. 8, and the photograph does not depict three distinct piles on

          the mirror, but one mass of powder. There is a pile of powder in the sifter resting on top of

          the mass, but a sifter contains holes and would not prevent the substances from commingling.

          Further, neither the assistant State’s Attorney nor defense counsel asked Officer Mingari

          whether he commingled any powder. Officer Mingari testified only that People’s exhibit No.

          8 was a photograph of “the mirror with the pile of heroin on top of the mirror which is on the

          toilet.” He later testified that he placed all the evidence in a Rubbermaid bin and made no

          statement about commingling substances. Thus, the appellate record does not support



                                                        17
       No. 1-15-1913


          defendant’s claim that exhibit No. 8 depicted three distinct piles of powder that the officer

          must have commingled.

¶ 55         Defendant further argues that by stipulating to the lab, trial counsel was prevented from

          questioning the chemist on the deviation of the scales. While the weight of the narcotics was

          only 0.5 gram over the 900-gram minimum amount, the chemist stipulated that the scales

          were calibrated prior to testing. “Illinois courts favor the stipulated testimony of forensic

          experts on the presence of controlled substances because stipulations can expedite the

          disposition of cases, simplify the issues and reduce expenses.” People v. Stewart, 365 Ill.

          App. 3d 744, 749 (2006) (citing People v. Woods, 214 Ill. 2d 455, 468 (2005)). Therefore,

          because there was not prior commingling of distinct substances, defendant was not

          prejudiced by trial counsel’s stipulation.

¶ 56                           D. Failure to Cross-Examine Officer Murphy

¶ 57         Defendant also argues that trial counsel had the opportunity to impeach Officer Murphy’s

          testimony about his ability to view defendant throw a gun from the second-floor window.

          Defendant asserts that, from his stated vantage point, Officer Murphy could not have

          observed the window because the view is obstructed by a brick wall. However, defendant’s

          trial counsel did cross-examine Officer Murphy, who provided a description of how much of

          defendant’s body he observed and how far defendant had to lean out the window. The trial

          court found Officer Murphy’s testimony credible, and a handgun was found on the roof,

          corroborating Officer Murphy’s testimony. Trial counsel adequately questioned Officer

          Murphy and did not act unreasonably or prejudice defendant.




                                                       18
       No. 1-15-1913


¶ 58                   E. Failure to Inquire About Defendant’s Employment Status

¶ 59         Defendant further claims that his trial counsel was ineffective because he did not inquire

          about defendant’s employment status. Defendant received the minimum sentence for

          possession of narcotics with intent to deliver, and so whatever character reference

          defendant’s alleged employment could have offered would not have mitigated defendant’s

          sentence, and thus did not prejudice him. Therefore, it is unnecessary to determine whether

          failing to introduce defendant’s alleged employment status as a mitigating factor fell below

          the objective standard of reasonableness.

¶ 60                                  II. Sufficiency of the Evidence

¶ 61         Next, defendant challenges the sufficiency of the evidence for possession of 900 grams or

          more of heroin with intent to deliver.

¶ 62         Defendant argues that the evidence is not sufficient because constructive possession was

          not established where the State did not establish that defendant possessed knowledge of the

          narcotics or that the narcotics were in his immediate and exclusive control. People v. Ray,

          232 Ill. App. 3d 459, 462 (1992).

¶ 63                                      A. Standard of Review

¶ 64         When determining the sufficiency of the evidence, the standard of review is whether,

          after viewing the evidence in the light most favorable to the prosecution, a rational trier of

          fact could have found the essential elements of the crime beyond a reasonable doubt. People

          v. Woods, 214 Ill. 2d 455, 470 (2005); Ray, 232 Ill. App. 3d at 461. If the court answers this

          inquiry in the negative, the defendant’s conviction is reversed. Woods, 214 Ill. 2d at 470.

          However, a reviewing court does not retry the defendant or substitute its judgment for that of

          the trier of fact with regard to the credibility of witnesses or the weight to be given to each
                                                      19
       No. 1-15-1913


          witness’s testimony. People v. Jackson, 232 Ill. 2d 246, 281 (2009); People v. Ross, 229 Ill.

          2d 255, 272 (2008).

¶ 65         When reviewing a conviction for possession of a controlled substance, the court must

          determine whether defendant had knowledge and possession of the narcotics. 720 ILCS

          570/402 (West 2012) (“it is unlawful for any person knowingly to possess a controlled ***

          substance”). A defendant has constructive possession when he has the “ ‘intent and capability

          to maintain control and dominion’ ” over the narcotics, but does not have immediate personal

          control of them. People v. Carodine, 374 Ill. App. 3d 16, 25 (2007) (quoting People v.

          Frieberg, 147 Ill. 2d 326, 361 (1992)). “Knowledge and possession are factual issues, and the

          trier of fact’s findings on these questions will not be disturbed unless the evidence is so

          unbelievable, improbable, or palpably contrary to the verdict that it creates a reasonable

          doubt of the defendant’s guilt.” People v. Brown, 277 Ill. App. 3d 989, 998 (1996).

¶ 66         “Intent of delivery is rarely subject to direct proof. Consequently, such intent must

          usually be proven circumstantially.” People v. Little, 322 Ill. App. 3d 607, 614 (2001).

          Factors for examining the sufficiency of circumstantial evidence include “(1) whether the

          quantity of cocaine possessed is too large to be reasonably viewed as being for personal

          consumption, (2) the degree of the cocaine’s purity, (3) the possession of any weapons, (4)

          possession and amount of cash, (5) possession of police scanners, beepers or cellular

          telephones, (6) possession of drug paraphernalia commonly associated with narcotic

          transactions, and (7) the manner in which the cocaine is packaged.” Little, 322 Ill. App. 3d at

          615 (citing People v. Robinson, 167 Ill. 2d 397, 408 (1995), People v. Rivera, 293 Ill. App.

          3d 574, 576 (1997), and People v. Beverly, 278 Ill. App. 3d 794, 797 (1996)).



                                                      20
       No. 1-15-1913


¶ 67                             B. Evidence Presented Against Defendant

¶ 68         The State argues that the facts supporting guilt include the fact that defendant fled from

          the police; no one else was observed in the area besides defendant and codefendant, who also

          fled the scene before he was apprehended with over $3000 in cash; defendant attempted to

          hide a gun from police by throwing it from a window in his residence to the neighboring

          roof; and the storefront from which narcotics were recovered is located just below

          defendant’s self-admitted residence.

¶ 69         Defendant argues that People’s exhibit No. 6 discredits Officer Mingari’s testimony

          because it depicts an automatic door that would have closed before Officer Mingari would

          have been able to see through it. However, Officer Mingari was cross-examined about that

          door and testified that it did not automatically close. The trier of fact found that testimony to

          be credible, and we will not substitute our judgment for that of the trial court.

¶ 70         The storefront was vacant, and defendant had no reason to be present there unless he was

          in possession of the drugs; both defendant and codefendant were heard inside the storefront,

          both fled the scene, and both were the only individuals in the area. This evidence is enough

          to establish constructive possession. The recovery of Dormin, scales, and a quantity of drugs

          much too large for personal use is sufficient to establish the intent to deliver. This evidence,

          when viewed in the light most favorable to the prosecution, is sufficient to establish guilt of

          possession with intent to deliver beyond a reasonable doubt.

¶ 71                                      III. Inconsistent Verdicts

¶ 72         Defendant argues that his conviction for possession of heroin with intent to deliver must

          be reversed due to inconsistent findings between defendant and codefendant, where the State



                                                       21
       No. 1-15-1913


          presented more evidence against codefendant, who was found not guilty, than against

          defendant, who was found guilty.

¶ 73                                       A. Standard of Review

¶ 74         Illinois courts have held that “where there is no plausible construction of the evidence

          which would furnish a reasonable basis for the finding of guilty as to one defendant and not

          guilty as to the other, the conviction must be reversed.” People v. Gonzales, 67 Ill. App. 3d

          215, 222 (1978). However, the acquittal of one codefendant does not raise a reasonable doubt

          as to the guilt of the other codefendant unless the evidence against both defendants is

          “identical in all respects.” People v. English, 334 Ill. App. 3d 156, 167 (2002).

¶ 75                                       B. Evidence Presented

¶ 76         The evidence presented against defendant and codefendant was not identical. Both

          codefendants were heard inside the storefront; both were the only individuals found at the

          location, and both were observed fleeing the scene.

¶ 77         However, defendant was in possession of a handgun, and Officer Mingari testified that he

          heard the slide being racked from inside the storefront. Defendant then ran up to his

          apartment to dispose of the handgun. Defendant also admitted that he resided in the

          apartment upstairs from the storefront. Living above the storefront positioned defendant to

          prevent theft of the drugs or to facilitate sales, further supporting the inference that he had

          control over the storefront.

¶ 78         Since the evidence presented against codefendant and defendant was not identical, and

          defendant’s residence gave him a greater opportunity to exercise control over the drugs, we

          do not find that the trial court rendered inconsistent verdicts.


                                                        22
       No. 1-15-1913


¶ 79                                IV. Convictions for Counts II and IV

¶ 80         Finally, defendant argues that this court should reverse his convictions of being an armed

          habitual criminal and of unlawful use of a weapon by a felon. Defendant argues that, from his

          stated vantage point, Officer Murphy could not have observed the window from which he

          claimed to have observed defendant throw the gun. When viewing the evidence in the light

          most favorable to the prosecution, we find that a rational trier of fact could have found the

          essential elements of the crime beyond a reasonable doubt. Ray, 232 Ill. App. 3d at 461.

          Therefore, we affirm defendant’s convictions for armed habitual criminal and unlawful use

          of a weapon by a felon.

¶ 81         Defendant argues that the photograph identified as People’s exhibit No. 10 indicates that

          Officer Murphy’s vantage point, where he marked an “X” on the exhibit, made it impossible

          to observe the window. However, it is not clear from the exhibits that Officer Murphy could

          not have observed the window, and the overhead view of the photograph in People’s exhibit

          No. 10 does not provide a reasonable basis for that inference. Identification by a single

          witness is sufficient to support a conviction if the defendant is viewed under circumstances

          permitting a positive identification. People v. Gabriel, 398 Ill. App. 3d 332, 341 (2010).

          Officer Murphy heard the window open, looked up to observe the defendant throw the gun,

          and then immediately went to the apartment to identify him after the other officers had

          detained him. In addition, the gun, which Officer Murphy described, was recovered on the

          roof. Further, Officer Murphy was vigorously questioned at trial, and the trial court found his

          testimony to be credible. We will not substitute the judgment of the trier of fact with our own

          with regard to the credibility of witnesses or the weight to be given to each witness’s



                                                      23
       No. 1-15-1913


          testimony. Jackson, 232 Ill. 2d at 281. For the foregoing reasons, we affirm defendant’s

          convictions for armed habitual felon and unlawful use of a weapon by a felon.

¶ 82                                           CONCLUSION

¶ 83         For the foregoing reasons, we affirm defendant’s convictions of unlawful possession of

          900 grams or more of narcotics with intent to deliver, being an armed habitual criminal, and

          unlawful use of a weapon by a felon. First, defendant was not denied effective assistance of

          counsel. Second, when viewed in the light most favorable to the prosecution, the State

          established guilt of possession with intent to deliver beyond a reasonable doubt. Third, the

          trial court did not render inconsistent verdicts because defendant and codefendant were not

          tried on identical facts. Finally, we affirm defendant’s convictions for armed habitual

          criminal and unlawful use of a weapon by a felon, because the trial court found the officer’s

          eyewitness testimony credible, and we will not substitute our judgment for that of the trier of

          fact with regard to the credibility of the witness.

¶ 84         Affirmed.




                                                        24